DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

The examiner notes the objection to the drawings has been withdrawn.
The examiner notes the affidavit filed 3-22-2019, submitted as a Declaration under 37 CFR SEC 1.132 is being treated under 37 CFR 1.130(a) since this application is an AIA  application.
The examiner notes applicant’s Declaration overcomes the previously cited prior art reference to Seifert.
The examiner notes applicant’s arguments concerning the external microphones as claimed.  The examiner notes that the microphones as enabled by the specification are not located on the external surface but rather within a light fixture or other area within a car.  The examiner reads the external microphone as claimed as situated on or integrated with an external fixture of the car and situated to specifically capture sounds external to the car.
The examiner notes additional prior art to Every which additionally discloses an audio network with a microphone and an ADC module outputting to a CAN bus (Figs. 1-3).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following claims and their respective depending claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As per claim 9, parent claim 1 recites that the digital signal does not comprise any digital auditory data, but claim 9 recites amplitude information of the audio signal as part of the digital signal, where amplitude information is digital auditory data. Claims 1 and 9 each refer to the same digital signal, where parent claim 1 requires no digital auditory data and claim 9 requires digital auditory data (amplitude) in the same digital signal. Where both requirements cannot be true in the same digital signal.  Further the digital signal as represented in the claims (noting claims 1 and 12) is 

As per claim 19, it is rejected as per the claim 9 rejection above.



Response to Arguments
The submitted arguments filed 9-15-2021 have been considered but are not persuasive.


Allowable Subject Matter

The Prior art of record discloses microphones configured external to a vehicle cabin to facilitate beamforming detection to a central computer in the car.  Additional prior art to Every teaches that microphones comprise respective analysis (A/D) modules located with each microphone.  However, the prior art does not disclose the analysis module functioning to produce the digital signal to the CAN bus where the digital signal comprises no digital auditory data.

	As such claims 1, 3-7,10-13, 15-17,20-29 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.


The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
October 22, 2021